No. 04-98-00828-CV

TEXAS ALCOHOLIC BEVERAGE COMMISSION,
Appellant

v.

Arthur LOPEZ, d/b/a Mi Ranchito,
Appellee

From the 150th Judicial District Court, Bexar County, Texas
Trial Court No. 98-CI-12264
Honorable John Gabriel, Judge Presiding

Opinion by:	Sarah B. Duncan, Justice


Sitting:	Tom Rickhoff, Justice

		Sarah B. Duncan, Justice

		Karen Angelini, Justice


Delivered and Filed:	July 28, 1999


JUDGMENT VACATED AND CAUSE DISMISSED

	The Texas Alcoholic Beverage Commission appeals the trial court's judgment reversing the
county judge's decision to deny Arthur Lopez's application to renew his wine and beer retailer's
permit and retail dealer's on-premise late hours license for Mi Ranchito. The Commission contends
the trial court was without jurisdiction to consider Lopez's appeal because he failed to file a motion
for rehearing, as required by the Texas Administrative Procedure Act. See Tex. Gov't Code Ann.
§ 2001.145(a) (Vernon Pamph. 1998). We agree. When reviewing an application to renew a beer and
wine license, a county judge "is actually acting as part of the review process of the Texas Alcoholic
Beverage Commission," and a "denial by the county judge constitutes a denial by the commission";
therefore, judicial review of the county judge's decision is governed by the Texas Administrative
Procedure Act. Lindsay v. Sterling, 690 S.W.2d 560, 562 (Tex. 1985). Under the APA, a timely filed
motion for rehearing " is a jurisdictional prerequisite to judicial review by the district court." Id. at
563; Temple Indep. School Dist. v. English, 896 S.W.2d 167, 169 (Tex. 1995).

	The Commission contends Lopez did not file a motion for rehearing; Lopez has not filed a
brief contending otherwise; and the record does not reflect one was filed. The undisputed record thus
establishes the district court was without jurisdiction over Lopez's appeal. We therefore vacate the
trial court's judgment, dismiss the cause, and reinstate the order of the county judge.


							Sarah B. Duncan, Justice

Do not publish